Caldwell, J.
The section of the mechanics’ lien law, as it refers to priority among sub-contractors and material men, means this: When a sub-contractor or material man files his Hen he gets a lien on all then due or hecoming due within ten days therealter, from the owner to the contractor, and is to pro rate with all who come in within the ten days. After the ten days, the funds due before are to be regarded as appropriated to the extent of the liens filed before the ten days were up. Liens filed aft;er the ten days, become liens only on funds due after the ten days, and on any balance after .the liens filed before the ten days are satisfied, out of the funds due before the ten days.
There was nc such change in the contract between the owner and the contractor as would affect the rights of lienholders. The plaintiff is entitled '.o the priority it claims.